DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/916,389 filed on 6 April 2022.
Claims 1, 4-9, 12, 13, 16, 18 and 19 have been amended. 
Claims 1-20 are currently pending, and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112:

Claims 1-20 stand rejected under 35 USC § 112 (pre-AIA ), second paragraph, as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

In response, Applicant has amended the claims in order to address the issues raised. However it is noted that the pending claims are still directed to indefinite subject matter under 35 U.S.C. § 112 based on the reasoning set forth below. The rejection therefore remains. 

The rejection is therefore maintained. 

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception. 

1. Applicant argues that the claims are not directed to a judicial exception.

Examiner respectfully disagrees. Representative claim 1 is directed to a computer implemented, categorized virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method. Therefore, the claims falls within the four statutory categories of invention.

Claim 1 recites: “providing, …, an automated wallet interface display …; receiving, …, electronic payment from a first user through the automated wallet interface display for bought-coin virtual currency, the electronic payment from the first user being displayed through the automated wallet interface display based at least in part on a regulation identified by an input/output interface …; providing, …, through the automated wallet interface display a tally of the first user's bought-coin virtual currency; providing, …, or receiving, …, automated game play in response to electronic payment from the first user's bought-coin virtual currency; providing, …, through the automated wallet interface display a tally of earned-coin virtual currency acquired by the first user from the automated game play; applying, …, a first rule providing that bought-coin virtual currency can be only used to pay for automated game play and, if implemented, real world value; applying, …, a second rule providing that the earned-coin virtual currency can be used only to procure automated game play and, if implemented, one or both of other virtual value and reimbursement of bought-coin virtual currency payment for automated game play; and debiting, …, at least one of the tally of the first user's bought-coin virtual currency or the tally of earned-coin virtual currency for automated game play”, which is directed to the abstract idea of using rules and/or instructions in order to facilitate tracking and transfer of a value amount in a payment object (wallet) associated with a game play transaction in an automated manner comprising the steps of merely receiving, storing, presenting (displaying), computing (tallying), transmitting (transferring) of data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the claims are rooted in technology and directed to technological improvements. 

Examiner respectfully disagrees. The instant claims do not present a solution to a problem that is necessarily rooted in computer technology (as was the case in the example described). In the instant claims, the computer related devices merely facilitate the receiving, storing, presenting (displaying), computing (tallying), transmitting (transferring) of data and/or information associated with performing the abstract idea directed to.

The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the claims are analogous to the subject matter of McRO and Enfish.

Examiner respectfully disagrees as the rejected claims also do not adhere to the same fact pattern seen in the Enfish and McRO cases. 

In the decision regarding Enfish, the claimed invention was clearly directed to an improvement to computer functionality versus being merely directed to an abstract idea as well as being unambiguously directed to an improvement in computer capabilities (e.g., direct improvement in database operations). 

In the decision regarding McRO, the claimed invention or process was deemed to be technological as it provided a “method for getting a computer to automatically generate videos of a 3-D animated character speaking in sync with pre-recorded dialogue – without requiring an artist’s constant intermediation” and effected an improvement in a technology or technical field resulting from the employment of specific types of rules that define output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence.” Id. at 46 (quoting ‘576 patent, cl.1, col, 1 l ll. 30-32). The specific, claimed features of these rules allow for the improvement realized by the invention.

In the instant application, whereas the additional elements comprise the use of generic computer components that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea identified, which also does not amount to significantly more than the abstract idea itself. Thus the recited generic computer components perform no more than their basic computer functions. Applicant’s argument is therefore unpersuasive.

4. Applicant argues the claimed features do not prevent preemption of all processes of displaying automated wallet communication networks.

Examiner respectfully disagrees. Preemption occurs when claims present an abstract idea without additional elements that amount to significantly more than the abstract idea itself, which is the case with the claims in the instant application. Applicant’s claim elements are implemented using generic computer technology which supports Examiner’s assertion that the claim elements are applied in a conventional manner and which does not result in significantly more that the abstract idea itself. 

Furthermore, preemption not an issue if it already fails the 2 part test of the Mayo test – the fact that claims do not preempt do not make them any less abstract… regardless of the preemption issue at hand. Although pre-emption is indicative of an abstract idea, a lack of pre-emption (a lack of tying up/monopolizing) is not indicative of patent eligible subject matter. The claims as recited must still pass the Alice test and the instant claims do not. Applicant’s argument is therefore unpersuasive.

5. Applicant argues that the claims are not directed to insignificant post-solution activity.

Examiner respectfully disagrees. The steps “providing, …, an automated wallet interface display …; receiving, …, electronic payment from a first user through the automated wallet interface display for bought-coin virtual currency, the electronic payment from the first user being displayed through the automated wallet interface display based at least in part on a regulation identified by an input/output interface …; providing, …, through the automated wallet interface display a tally of the first user's bought-coin virtual currency; providing, …, or receiving, …, automated game play in response to electronic payment from the first user's bought-coin virtual currency; providing, …, through the automated wallet interface display a tally of earned-coin virtual currency acquired by the first user from the automated game play; applying, …, a first rule providing that bought-coin virtual currency can be only used to pay for automated game play and, if implemented, real world value; applying, …, a second rule providing that the earned-coin virtual currency can be used only to procure automated game play and, if implemented, one or both of other virtual value and reimbursement of bought-coin virtual currency payment for automated game play; and debiting, …, at least one of the tally of the first user's bought-coin virtual currency or the tally of earned-coin virtual currency for automated game play”, merely describes the execution or performing (processing) of the described transaction in accordance with the conditions (rules/instructions) prescribed by the parties involved, which is also akin to a form of insignificant post solution activity (e.g., “data processing”), whereas the additional elements of the claim such as a “system”, “computer network”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the steps listed.

As such, the steps above are not considered to be features that impose meaningful limits on the claims and ensure the claims are more than a drafting effort designed to monopolize the abstract idea, which integrates the judicial exception into a practical application.

The rejection is therefore maintained. 

B. Claim Rejections – 35 U.S.C. § 103:

Claims 1-5, 7-14, and 16-20 stand rejected under 35 U.S.C. 103(a) as being unpatentable over De Castro, U.S. 2015/0170112 (“DeCastro”), in view of Walker et al., US 2007/0105617 (“Walker”).

Claims 6 and 15 stand rejected under 35 U.S.C. 103(a) as being unpatentable over De Castro, U.S. 2015/0170112 (“DeCastro”), in view of Walker et al., US 2007/0105617 (“Walker”), as applied to claims 1-5, 7-14, and 16-20 as described above, further in view of Berg et al., U.S. 2009/0076974 (“Berg”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of amended claims.

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation comprising “A computer implemented, … method comprising: providing, by a computer system, …; receiving, by the computer system, … identified by an input/output interface of the computer system; providing, by the computer system, …; providing, by the computer system, or receiving, by the computer system from another computer system, …; providing, by the computer system, …; applying, by the computer system, …; applying, by the computer system, …; debiting, by the computer system, …”, is descriptive of hybrid claim language. In re Katz (see also MPEP 2173.05 (p) A single claim which claims both a method (process) and system (machine) steps is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs.)

As such, the claim is indefinite for being directed to an improper mixed claim use and/or "hybrid" format that blends system-type and method-type claim elements together. The limitations clearly and/or explicitly describe a system claim while also clearly reciting method-like steps. In this instance, it is unclear as to how a method or series of steps can perform a “system” or machine-like device comprising various devices. The system in this instance is clearly performing active method steps requiring specific user input or action whereas a system claim cannot incorporate language implicating a user actively performing a task. Because the claim recites both a system and the method for using that system, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2. (IPXL Holdings v. Amazon (Fed. Cir. 2005), in which the Federal Circuit held that “a single claim covering both an apparatus and a method of use of that apparatus” fails to meet the requirements of §112.)

Claim 1 further recites “… by a computer system …”. However, However, the claim does not indicate the devices that said system or computer network comprises (i.e., devices such as programs or instructions, processor, memory, etc.) that is able to perform and/or execute the steps recited. The claim is therefore indefinite. 

Claim 1 further recites “ … providing, by the computer system, or receiving, by the computer system from another computer system …”. As such, it vague and unclear what said “another system” comprises such that it is configured to perform and/or execute the steps recited. It is also vague and unclear how both systems are different from another and which of the systems are being referred to during each instance of the steps recited which are being executed and/or performed. The claim is therefore indefinite. 

Claim 19 recites substantially the same limitations as claim 1, therefore the same reasoning applies to Claims 19.

Claims 2-8 are dependent on base claim 1 while also reciting the steps carried out either “by the or another system”. As such, it is also vague and unclear which of the systems are being referred to during each instance of the steps recited which are being executed and/or performed. The claims are therefore indefinite.

Claim 9 recites a “… system comprising a computer network …”. However, the claim does not indicate the devices that said system or computer network comprises (i.e., devices such as programs or instructions, processor, memory, etc.) that is able to perform and/or execute the steps recited. The claim is therefore indefinite. 

Dependent claims 2-8, 10-18, and 20 are rejected based dependency on rejected base claims 1 and 19.

The Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed to a computer implemented, categorized virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method. Therefore, the claims falls within the four statutory categories of invention.

Claim 1 recites: “providing, …, an automated wallet interface display …; receiving, …, electronic payment from a first user through the automated wallet interface display for bought-coin virtual currency, the electronic payment from the first user being displayed through the automated wallet interface display based at least in part on a regulation identified by an input/output interface …; providing, …, through the automated wallet interface display a tally of the first user's bought-coin virtual currency; providing, …, or receiving, …, automated game play in response to electronic payment from the first user's bought-coin virtual currency; providing, …, through the automated wallet interface display a tally of earned-coin virtual currency acquired by the first user from the automated game play; applying, …, a first rule providing that bought-coin virtual currency can be only used to pay for automated game play and, if implemented, real world value; applying, …, a second rule providing that the earned-coin virtual currency can be used only to procure automated game play and, if implemented, one or both of other virtual value and reimbursement of bought-coin virtual currency payment for automated game play; and debiting, …, at least one of the tally of the first user's bought-coin virtual currency or the tally of earned-coin virtual currency for automated game play”, which is directed to the abstract idea of using rules and/or instructions in order to facilitate tracking and transfer of a value amount in a payment object (wallet) associated with a game play transaction in an automated manner comprising the steps of merely receiving, storing, presenting (displaying), computing (tallying), transmitting (transferring) of data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “system”, “computer network”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions in order to facilitate tracking and transfer of a value amount in a payment object (wallet) associated with a game play transaction in an automated manner comprising the steps of merely receiving, storing, presenting (displaying), computing (tallying), transmitting (transferring) of data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions in order to facilitate tracking and transfer of a value amount in a payment object (wallet) associated with a game play transaction in an automated manner comprising the steps of merely receiving, storing, presenting (displaying), computing (tallying), transmitting (transferring) of data and/or information using computer technology (e.g. “system”, “computer network”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 9 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 9 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 9 accordingly.

Independent claim 19 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 19 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 19 accordingly.

Dependent claims 2-8, 10-18, and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 11, the step “automatically collecting, by the computer system, electronic payments from the first user at periodic intervals for bought-coin virtual currency in an amount preselected by the first user” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 3 and 12, the step “automatically collecting, by the computer system, one or more electronic payments from the first user from time to time for bought-coin virtual currency in amounts sufficient to maintain the first user's tally of bought-coin virtual currency at a minimum level preselected by the first user” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 4 and 13, the step “automatically increasing, by the computer system, the first user's tally of bought-coin virtual currency responsive to an electronic refund resulting from an event beyond a first user's control” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 5 and 14, the step “crediting, by the computer system, the first user's tally of bought-coin virtual currency by any amount acquired by the first user from playing the game up to any amount of bought-coin virtual currency paid by the first user as a game fee; and crediting, by the computer system, the user's tally of earned-coin virtual currency by amount acquired by the first user from playing the game in excess of the amount of bought-coin virtual currency paid by the first user as a game fee” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 6 and 15, the step “receiving, by the computer system, from the first user a prediction of an occurrence in the game by a second user; forming, by the computer system, or receiving, by the computer system from another computer system, a pick by weighting the prediction according to an amount of earned-coin virtual currency selected by the first user; debiting, by the computer system, the first user's tally of earned-coin virtual currency in the automated wallet interface display by the amount of the pick; and if the prediction comes true, crediting, by the computer system, the first user's tally of earned-coin virtual currency in the automated wallet interface display by a multiple of the amount of the pick” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claims 7 and 16, the step “wherein providing, by the computer system, the automated game play comprises: providing a predetermined number of tokens to the first user as a stake; fixing a per-token value for the tokens in the first user's stake according to an amount of bought-coin virtual currency selected by the first user and debited from the first user's tally of bought-coin virtual currency in the automated wallet interface display; providing a same predetermined number of tokens as a stake to a second user; and fixing a per-token value for the tokens in the second user's stake according to an amount of bought-coin virtual currency selected by the second user and debited from the second user's tally of bought-coin virtual currency in the automated wallet interface display” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 8, the step “receiving, by the computer system, from a first user permission for the second user to make a pick using tokens from the first user's stake according a prediction of an occurrence in the game by the second user” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 10, the step “wherein the computer network comprises a central processor and a communication link to the user display” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes data elements used in the process.

In claims 17, 18, and 20, the step “automatically applying a third rule to reduce the earned-coin virtual currency before reducing the bought-coin virtual currency; and automatically applying a fourth rule to increase the earned-coin virtual currency only after reducing the bought-coin virtual currency” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes rules/instructions used in the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Castro, U.S. 2015/0170112 (“DeCastro”), in view of Walker et al., US 2007/0105617 (“Walker”).

Re Claim 1: (Currently Amended) DeCastro discloses a computer implemented, categorized virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method comprising: 

providing, by a computer system, an automated wallet interface display over a communication network;  (¶¶[0011, 0014])

receiving, by the computer system, electronic payment from a first user through the automated wallet interface display for bought-coin virtual currency… ; (¶¶[0023, 0048])

… the electronic payment from the first user being displayed through the automated wallet interface display based at least in part on a regulation identified by an input/output interface of the computer system; (¶¶ [0015]: “Regulation applies to money changers, money transmitters, and entities which take possession of money on behalf of a customer”; [0025]: “device further provides regularly-updated conversion rate data and means for enabling the conversion of the crypto-currency into other fiat currencies and digital currencies”; [0039]: “where rules regulating currency conversions are applicable or where a financial transaction involving any exchangeable currencies may take place”; [0040]: “include regulator costs or concerns as factors in the reasoning applied when determining what is an optimum means for executing a transaction in light of local, variable, or prevailing regulatory rules such as national and international laws, administrative rules, market-regulatory customs, guidance, and best practices …”)

providing, by the computer system, through the automated wallet interface display a tally of the first user's bought-coin virtual currency; (¶[0014])

DeCastro doesn’t explicitly disclose:

providing, by the computer system, or receiving, by the computer system from another computer system automated game play in response to electronic payment from the first user's bought-coin virtual currency; 

Walker, however, makes this teaching in a related endeavor (¶¶[0041, 0044-0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walker with the invention of DeCastro as disclosed above for the motivation of providing means of facilitating an exchange and/or transfer of economic means of value (e.g., currency).

DeCastro further discloses:

providing, by the computer system, through the automated wallet interface display a tally of earned-coin virtual currency acquired by the first user from the automated game play; (¶[0014])

DeCastro doesn’t explicitly disclose:

applying, by the computer system, a first rule providing that bought-coin virtual currency can be only used to pay for automated game play and, if implemented, real world value; 

applying, by the computer system, a second rule providing that the earned-coin virtual currency can be used only to procure automated game play and, if implemented, one or both of other virtual value and reimbursement of bought-coin virtual currency payment for automated game play; 

debiting, by the computer system, at least one of the tally of the first user's bought-coin virtual currency or the tally of earned-coin virtual currency for automated game play.  

Walker, however, makes this teaching in a related endeavor (¶[0164]: “rules hierarchy”; ¶[0281]: “variety of such rules are imagined …”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walker with the invention of DeCastro as disclosed above for the motivation of providing means of facilitating an outlet for the exchange and/or transfer of an economic means of value (e.g., currency).

Re Claim 2: (Previously Presented) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro further discloses:

automatically collecting, by the computer system, electronic payments from the first user at periodic intervals for bought-coin virtual currency in an amount preselected by the first user.  (¶[0025])

Re Claim 3: (Previously Presented) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro further discloses:

automatically collecting, by the computer system, one or more electronic payments from the first user from time to time for bought-coin virtual currency in amounts sufficient to maintain the first user's tally of bought-coin virtual currency at a minimum level preselected by the first user.  (¶¶[0066, 0094])

Re Claim 4: (Currently Amended) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro further discloses:

automatically increasing, by the computer system, the first user's tally of bought-coin virtual currency responsive to an electronic refund resulting from an event beyond a first user's control.  (¶[0057])

Re Claim 5: (Currently Amended) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro doesn’t explicitly disclose:

crediting, by the computer system, the first user's tally of bought-coin virtual currency by any amount acquired by the first user from playing the game up to any amount of bought-coin virtual currency paid by the first user as a game fee; and 

crediting, by the computer system, the user's tally of earned-coin virtual currency by amount acquired by the first user from playing the game in excess of the amount of bought-coin virtual currency paid by the first user as a game fee.  

Walker, however, makes this teaching in a related endeavor (¶[0183]: “device may display the current balance”; ¶[0192]: “player tracking card points”; ¶[0270]: “balance of equity points earned”; ¶[0277]: “credit balance available”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walker with the invention of DeCastro as disclosed above for the motivation of providing means of facilitating tracking for the exchange and/or transfer of an economic means of value (e.g., currency).

Re Claim 7: (Currently Amended) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro doesn’t explicitly disclose:

wherein providing, by the computer system, the automated game play comprises: 

providing a predetermined number of tokens to the first user as a stake; 

fixing a per-token value for the tokens in the first user's stake according to an amount of bought-coin virtual currency selected by the first user and debited from the first user's tally of bought-coin virtual currency in the automated wallet interface display; 

providing a same predetermined number of tokens as a stake to a second user; and 

fixing a per-token value for the tokens in the second user's stake according to an amount of bought-coin virtual currency selected by the second user and debited from the second user's tally of bought-coin virtual currency in the automated wallet interface display.  

Walker, however, makes this teaching in a related endeavor (¶[0045]: “any form of consideration … including … tokens”; ¶[0120]: “electronic credits may also be “cashed out” as … tokens”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walker with the invention of DeCastro as disclosed above for the motivation of providing means of facilitating an outlet for the exchange and/or transfer of an economic means of value (e.g., currency).

Re Claim 8: (Currently Amended) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro further discloses:

receiving, by the computer system, from a first user permission for the second user to make a pick using tokens from the first user's stake according a prediction of an occurrence in the game by the second user.  (¶[0075])

Re Claim 9: (Currently Amended) (Currently Amended) Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10: (Previously Presented) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 9. DeCastro further discloses:

wherein the computer network comprises a central processor and a communication link to the user display.  (¶[0014]: “wallet can display”; ¶[0031])

Re Claim 11: (Previously Presented) (Currently Amended) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 2.

Re Claim 12: (Currently Amended) (Currently Amended) Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 3.

Re Claim 13: (Currently Amended) (Currently Amended) Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 4.

Re Claim 14: (Previously Presented) (Currently Amended) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 5.

Re Claim 16: (Currently Amended) (Currently Amended) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 7.

Re Claim 17: (Previously Presented) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro further discloses:

automatically applying a third rule to reduce the earned-coin virtual currency before reducing the bought-coin virtual currency; and 

automatically applying a fourth rule to increase the earned-coin virtual currency only after reducing the bought-coin virtual currency.  

Walker, however, makes this teaching in a related endeavor (¶[0164]: “rules hierarchy”; ¶[0281]: “variety of such rules are imagined …”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walker with the invention of DeCastro as disclosed above for the motivation of providing means of facilitating an outlet for the exchange and/or transfer of an economic means of value (e.g., currency).

Re Claim 18: (Currently Amended) (Currently Amended) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 7.

Re Claim 19: (Currently Amended) (Currently Amended) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1.

Re Claim 20: (Currently Amended) (Currently Amended) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 17. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 17.


Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Castro, U.S. 2015/0170112 (“DeCastro”), in view of Walker et al., US 2007/0105617 (“Walker”), as applied to claims 1-5, 7-14, and 16-20 as described above, further in view of Berg et al., U.S. 2009/0076974 (“Berg”).

Re Claim 6: (Currently Amended) DeCastro in view of Walker discloses the computer implemented, categorized, virtual currency tracking, purchasing, and redemption social-game-playing wallet operation method of claim 1. DeCastro doesn’t explicitly disclose:

receiving, by the computer system, from the first user a prediction of an occurrence in the game by a second user; 

forming, by the computer system, or receiving, by the computer system from another computer system, a pick by weighting the prediction according to an amount of earned-coin virtual currency selected by the first user; 

debiting, by the computer system, the first user's tally of earned-coin virtual currency in the automated wallet interface display by the amount of the pick; and 

if the prediction comes true, crediting, by the computer system, the first user's tally of earned-coin virtual currency in the automated wallet interface display by a multiple of the amount of the pick.  

Berg, however, teaches techniques for combining an estimate contest and a prediction market ([0007]-[0008], [0003], [0094], [0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Berg with invention of DeCastro as described above for the motivation of facilitating obtaining accurate information regarding the occurrence of an event. In such manner, entities seeking to realize revenue/profit from a specific transaction (e.g., game) in a convenient manner using various forms of currency may be successful.

Re Claim 15: (Previously Presented) (Currently Amended) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 6.


Conclusion

Claims 1-20 are rejected.

Applicant’s amendment necessitated the ground(s) of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692